EXHIBIT A
5/21/2021 https:/Avww.sec.gov/Archives/edgar/data/1353970/000149315221011291/form8-k.htm

8-K 1 form8-k.htm

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION

Washington, DC 20549

FORM 8-K

CURRENT REPORT
Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934

Date of Report (Date of earliest event reported): May 13, 2021 (May 12, 2021)

CHINA XD PLASTICS COMPANY LIMITED

(Exact name of registrant as specified in its charter)

 

Nevada 001-34546 XX-XXXXXXX
(State or other jurisdiction (Commission (IRS Employer
of incorporation) File Number) Identification No.)

No. 9 Dalian North Road, Haping Road Centralized Industrial

 

 

Park,
Harbin Development Zone, Heilongjiang Province, the PRC 150060
(Address of principal executive offices) (Zip Code)

(86) 451-8434-6600
(Registrant’s Telephone Number, Including Area Code)

Not applicable
(Former name or former address, if changed since last report)

Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant
under any of the following provisions:

[ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)

[ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)

[ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))

[ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))
Securities registered pursuant to Section 12(b) of the Act:

Title of each class Trading Symbol(s) Name of each exchange on which registered
Common Stock CXDC Nasdaq Global Market

Indicate by check mark whether the registrant is an emerging growth company as defined in as defined in Rule 405 of the Securities
Act of 1933 (§ 230.405 of this chapter) or Rule 12b—2 of the Securities Exchange Act of 1934 (§ 240.12b—2 of this chapter).

Emerging growth company [ ]

If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for
complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ]

https:/Awww.sec.gov/Archives/edgar/data/1353970/000149315221011291 /form8-k.htm 14
5/21/2021 https:/Avww.sec.gov/Archives/edgar/data/1353970/000149315221011291/form8-k.htm

ITEM 1.02 Termination of a Material Definitive Agreement

On June 15, 2020, China XD Plastic Company Limited (the “Company”), Faith Dawn Limited, an exempted company with
limited liability incorporated under the laws of the Cayman Islands (“Parent”), and Faith Horizon Inc., a Nevada corporation (“Merger
Sub”), entered into an agreement and plan of merger, as amended (the “merger agreement”), pursuant to which Merger Sub will merge
with and into the Company (the “merger”) and cease to exist, with the Company continuing as the surviving corporation (the
“surviving corporation”) and becoming a wholly-owned subsidiary of Parent.

On May 8, 2021, the Company issued a notice of termination to Parent (the “Notice of Termination”) notifying Parent that the
Company terminated the merger agreement pursuant to Section 9.1(c)(i) of the merger agreement, based on Parent and Merger Sub’s
breaches of the merger agreement, which have given rise to the failure of several conditions set forth in Section 8.1 and Section 8.3 of
the merger agreement. These breaches are not capable of being cured prior to the termination date of the merger agreement. Pursuant to
the Notice of Termination, as a result of such termination, the Parent Termination Fee becomes due and payable to the Company by
Parent.

On May 12, 2021, Parent sent a response letter, dated May 11, 2021 (the “Response Letter”), to the Company that while it
disagrees with the allegations made in the Notice of Termination, Parent acknowledges that the Company may terminate the merger
agreement pursuant to Section 9.1(c)(ili) of the merger agreement and thus agrees to pay the Parent Termination Fee pursuant to
Section 9.3(b) of the merger agreement under that basis. As a result of the termination of the merger agreement, the merger will not be
completed.

A copy of the Notice of Termination is filed as Exhibit 99.1 and is incorporated by reference herein. A copy of the Response
Letter is filed as Exhibit 99.2 and is incorporated by reference herein.

ITEM 9.01 Financial Statements and Exhibits

 

(d) Exhibits.

Exhibit No. Description

99.1 Notice of Termination by the Company, dated May 8, 2021
99.2 Response Letter by Parent, dated May 11, 2021

 

https:/Awww.sec.gov/Archives/edgar/data/1353970/000149315221011291/form8-k.htm 3/4
5/21/2021 https:/Awww.sec.gov/Archives/edgar/data/1353970/000149315221011291/ex99-2.htm
EX-99.2 3 ex99-2.htm
Exhibit 99.2
May 11, 2021
Via Email

The Special Committee of the Board of Directors

China XD Plastics Company Limited

No.9 Dalian North Road, Haping Road Centralized Industrial Park
Harbin Development Zone,

Heilongjiang Province

People’s Republic of China

Email: hljxd@chinaxd.net
Re: Notice of Termination

Reference is hereby made to that certain Agreement and Plan of Merger dated as of June 15, 2020 by and among China XD Plastics
Company Limited, a Nevada corporation (“Company”), Faith Dawn Limited, an exempted company with limited liability incorporated
under the Laws of the Cayman Islands (“Parent”), and Faith Horizon Inc., a Nevada corporation and a wholly owned subsidiary of
Parent (“Merger Sub”) (as amended, the “Merger Agreement’’). Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Merger Agreement.

 

 

Reference is further made to that certain Notice of Termination dated May 8, 2021 issued by the Company to us (the “Notice of
Termination”).

We write in response to the Notice of Termination. While we also regret that the transactions contemplated under the Merger
Agreement cannot be completed as previously contemplated, we disagree with the allegations made in the Notice of Termination.

Nonetheless, in the interest of good faith and cooperation, Faith Dawn Limited acknowledges that the Company can terminate the
Merger Agreement under Section 9.1(c)(iii) of the Merger Agreement and thus agrees to pay the Parent Termination Fee pursuant to
Section 9.3(b) of the Merger Agreement under that basis.

Sincerely,

FAITH DAWN LIMITED

By:  /s/ Jie Han

Name:Jie Han
Title: Director

 

cc: Hogan Lovells
11th Floor, One Pacific Place, 88 Queensway
Hong Kong Special Administrative Region
Attention: Stephanie Tang, Esq.
Fax: +852 2219 0222
Email: Stephanie. Tang@hoganlovells.com

 

https:/Avww.sec.gov/Archives/edgar/data/1353970/000149315221011291/ex99-2.htm va
5/21/2021 https:/Avww.sec.gov/Archives/edgar/data/1353970/000149315221011291/ex99-1.htm
EX-99.1 2 ex99-1 htm
Exhibit 99.1
May 8, 2021
Via Email and Overnight Delivery

Faith Dawn Limited

No. 9 Dalian North Road

Haping Road Centralized Industrial Park
Harbin Development Zone

Heilongjiang Province, P. R. China
Attn: Jie Han

Email: chinaxd@chinaxd.net

Re: Notice of Termination Pursuant to Section 9.1(c)(i)
Dear Mr. Jie Han:

Reference is hereby made to that certain Agreement and Plan of Merger dated as of June 15, 2020 by and among China XD Plastics
Company Limited, a Nevada corporation (“Company”), Faith Dawn Limited, an exempted company with limited liability incorporated
under the Laws of the Cayman Islands (“Parent”), and Faith Horizon Inc., a Nevada corporation and a wholly owned subsidiary of
Parent (“Merger Sub’) (as amended, the “Merger Agreement’’). Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Merger Agreement.

 

 

The Company hereby provides notice of termination pursuant to Section 9.1(c)(i) based on Parent and Merger Sub’s breaches of the
Merger Agreement, including, but not limited to, Sections 5.4, 5.13, 7.6, and 7.8, which breaches have given rise to the failure of
several conditions set forth in Section 8.1 and Section 8.3, including, but not limited to, Sections 8.1(b), 8.3(a), 8.3(b), and 8.3(c).
These breaches are not capable of being cured prior to the Termination Date.

In light of the Company’s termination pursuant to Section 9.1(c)(i), the Parent Termination Fee, as described in Section 9.3(b), is due
and owing to the Company. If Parent fails to pay the Parent Termination Fee, Parent is responsible for reimbursing the Company all
reasonable costs and expenses the Company incurs in collecting under and enforcing the payment of the Parent Termination Fee. See
Merger Agreement, § 9.3(c).

Sincerely,
China XD Plastics Company Limited

By:  /s/ Huiyi Chen

Name:Huiyi Chen

Title: Director, Chairman of the Special
Committee of the Board of Directors of China XD Plastics
Company Limited

 

cc: O’Melveny & Myers LLP
Attn: Ke Geng; Nima Amini

 

https:/Avww.sec.gov/Archives/edgar/data/1353970/000149315221011291/ex99-1 .htm 1/1
